Citation Nr: 1828047	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-37 352	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Nicholas Parisi, Attorney


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1965 to August 1967, to include service in Vietnam from November 1966 to August 1967.  His decorations included the Vietnam Service Medal.  He died in March 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in New York, New York.


FINDINGS OF FACT

1.  The Veteran died in March 2012.

2.  The immediate cause of the Veteran's death was hypertensive cardiovascular disease; chronic bronchitis and emphysema were other significant conditions contributing to his death.

3.  The evidence as to whether the Veteran's hypertensive cardiovascular disease, chronic bronchitis, and emphysema are etiologically related to service is at least in relative equipoise.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. §§ 3.5, 3.102, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in March 2012.  His death certificate reflects that the immediate cause of his death was hypertensive cardiovascular disease.  Chronic bronchitis and emphysema were identified as other significant conditions contributing to death.  On appeal, the appellant maintains that the conditions leading to the Veteran's death were attributable to his exposure to herbicide agents during service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability is considered the "principal" (primary) cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."   38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause. Id. § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  Id.
A Veteran who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to an herbicide agent, absent affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii).  VA regulations further provide that service connection is warranted for certain diseases as presumptively due to herbicide exposure.  38 C.F.R. § 3.309(e).

Hypertensive cardiovascular disease, chronic bronchitis, and emphysema are not among the disorders subject to presumptive service connection under 38 C.F.R. § 3.309(e).  Nevertheless, a veteran may establish service connection for such disorders with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (1994).

In the present case, as noted previously, the evidence reflects that the Veteran served in Vietnam.  As such, his exposure to herbicide agents is conceded.   The dispositive question in this case is whether there is a nexus, or link, between his service and the conditions leading to his death.

The Veteran's service treatment records are silent for complaints of, or treatment for, hypertensive cardiovascular disease, chronic bronchitis, and emphysema.  

In April 2012, two of the Veteran's private treating physicians opined that the Veteran's hypertension and chronic obstructive pulmonary disease (COPD) with elements of chronic bronchitis, emphysema, and recurring lower respiratory tract infections could have been related to his exposure to herbicide agents.

In November 2013, another private physician noted that herbicide agents had numerous toxic effects on cardiovascular, hematologic, and pulmonary systems.  He pointed to a study which showed that veterans who had been exposed to herbicides had a significantly increased risk for heart disease, hypertension, and COPD.  That same study documented that the incidence and death from COPD was statistically greater in service members who were exposed to herbicide agents. The physician also cited a study that found that even where there was a history of concurrent smoking, it did not explain the high incidence of respiratory infection that aggravated the natural history of COPD due to exposure to herbicides.  He opined with a reasonable degree of medical certainty that the exposure that the Veteran experienced in Vietnam made him more susceptible to the development of COPD, increased the severity of his condition, and likely accentuated the onset of pulmonary disease.  He further stated that it was impossible to determine the degree to which the Veteran's exposure to herbicide agents contributed to the development of his conditions as compared to his smoking habit.  

In August 2014, a VA examiner opined that it was less likely than not that the Veteran's hypertensive cardiovascular disease, chronic bronchitis, and emphysema were due to herbicide exposure.  She further stated that possible herbicide exposure 45 years prior to the Veteran's death did not cause hypertensive cardiovascular disease or COPD.  She determined that the more likely cause of the Veteran's hypertensive cardiovascular disease was his long history of hypertension, dyslipidemia, morbid obesity, heavy tobacco smoking, and moderate to heavy alcohol use.  The examiner noted that the Veteran had quit smoking nine years after he was diagnosed with COPD and that his mother also had COPD.  She opined that the more likely cause of the Veteran's chronic bronchitis and emphysema was his long history of smoking.  In support of her opinion, the examiner pointed to evidence-based medical literature indicating that a definite risk factor for COPD was smoking.  Additionally, the cited medical literature pointed to genetic influences as increasing individual's susceptibility to the detrimental effects of cigarette smoke. 

The Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertensive cardiovascular disease and COPD are related to service.  Although there is evidence against that conclusion, the November 2013 private opinion stated that there was "a reasonable degree of medical certainty" that the Veteran's hypertensive cardiovascular disease and COPD was related to his exposure to herbicide agents.  In support of this opinion, the medical provider reviewed the Veteran's medical history and supporting evidenced-based medical literature, and relied on his own medical expertise, knowledge, and training.  

Further, with regard to COPD, the only two potential causes of the Veteran's COPD were his history of smoking and his exposure to herbicide agents during service.  The Board notes that in Jones v. Shinseki, "if the medical evidence in the record indicates that a disability has only two potential causes and at least one is related to service, then the inability of the medical examiner to provide a reason why one is more likely the cause of the claimant's disability would place the evidence in equipoise, and the benefit of the doubt rule would apply."  23 Vet. App. 382, 394 (2010) (Lance, J. concurring).  

The Board is persuaded that the criteria for service connection for the cause of the Veteran's death have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is granted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


